DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “hollow sections provided between the abutting sections which remain spaced apart from the fiber sensor” (claim 5) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 10 is objected to because of the following informalities:  line 5, “the rings” should read - - the first ring and the second ring - -.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7 – 9 and 10 are rejected under 35 U.S.C. 102a1 as being anticipated by Herdier et al. WO2014090324.
Claims 1, 2 and 10, Herdier discloses a bearing 1 comprising: a first ring (inner ring 2), and a second ring (outer ring 3), wherein the first ring and second ring are capable of rotating concentrically relative to one another, and wherein at least one of the first ring and the second ring include a main part ring having at least one groove (channel 12) formed on a surface of the main part ring, at least one fiber sensor (optical fiber 9) mounted inside the groove, and at least one counterpart ring 13(clamping ring 11) mounted into the groove of the main part ring and coming into contact with the fiber sensor in order to maintain the fiber sensor against a bottom portion of the groove, the counterpart ring being removably secured (claim 2) to the main part ring (pg. 7, ll. 23 – 33). 
Claim 7, Herdier (Fig. 4) discloses the counterpart ring being provided with clipping ribs 126 extending into slots (detent elements 127) provided on the sidewalls 110 of the groove of the main part ring. 
Claim 8, Herdier discloses at least one electronic component (pg. 7, ll. 4 – 5) and/or at least one magnet embedded inside the counterpart ring.
Claim 9, Herdier discloses a method for manufacturing a bearing ring (outer ring 3) comprising: providing a main part ring having at least one groove (channel 12) formed on a surface of the main part ring, at least one fiber sensor 9 mounted inside the groove, and at least one counterpart ring 11 mounted into the groove of the main part ring and coming into contact with the fiber sensor in order to maintain the fiber sensor against a bottom portion of the groove, the counterpart ring being secured to the main part ring, introducing the counterpart ring into the groove of the main part ring, and mechanically securing the counterpart ring to the main part ring (pg. 7, ll. 23 – 33).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Herdier et al. WO2014090324.
Herdier does not expressly disclose the counterpart ring being made of a more flexible material than that of the main part ring. Herdier discloses the use of spring steel for the counterpart or clamping ring 11 (pg. 7, ll. 25 – 26) but is silent to the material of the main part ring.
The examiner takes official notice that it is well-known to use a more flexible material than that of the main part ring.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the counterpart ring made of a more flexible material than that of the main part ring because bearing materials, which are known to be more rigid that spring steel, provide the mechanical strength necessary to prevent excessive deformation under load that would otherwise compromise bearing performance.

Allowable Subject Matter
Claims 3, 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A JOHNSON whose telephone number is (571)270-5216. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP A JOHNSON/Primary Examiner, Art Unit 3656